Order entered October 3, 2019




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01033-CV

         HENRY SANCHEZ D/B/A H SANCHEZ CONSTRUCTION, Appellant

                                             V.

                       ALBERRAMAN L. CASTILLO, Appellee

                     On Appeal from the County Court at Law No. 2
                                 Dallas County, Texas
                         Trial Court Cause No. CC-15-03266-B

                                        ORDER
      Appellee’s third motion for extension of time to file his brief is GRANTED. Appellee’s

brief is deemed FILED September 26, 2019.


                                                     /s/   DAVID L. BRIDGES
                                                           PRESIDING JUSTICE